United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3770
                                   ___________

Abraham A. Ungar,                    *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of North Dakota.
North Dakota State University,       *
                                     * [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                             Submitted: February 27, 2009
                                Filed: March 6, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Abraham A. Ungar appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Based on our de novo review, see
Clegg v. Arkansas Department of Corrections, 496 F.3d 922, 926 (8th Cir. 2007), we
agree with the district court’s analysis of the merits of Ungar’s claims and its
conclusion that there were no trialworthy issues. Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________

      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.